Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-3 and 5-18 are currently pending.

Response to Amendment
The amendment filed December 13, 2021 has been entered. Applicant’s amendments to the Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed September 21, 2021. 
Regarding the 112(b) rejection of claim 12, the applicant’s states that: "a circumferential stop collar has a larger diameter than a central opening of the piston sleeve, which the stop pin passes through in a mounted state" clearly sets forth that the central opening of the piston sleeve being referred to is the only one that the stop pin passes though. The examiner agrees with the applicant and the rejection has been withdrawn. 
Claims 1-3, 6-7, 9-11, 13-16, and 18 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
Claims 1-3, 6-7, 9-11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaile (US 7,520,494 B2).
Regarding claim 1, Gaile teaches (Fig. 2-3): A level control system for a rail vehicle (Abstract), the system comprising: at least one level control cylinder (annotated Fig. 2 below); and one level control piston (30, 40), wherein the level control piston (30, 40) is movably guided in the level control 
The level control cylinder has been given its broadest reasonable interpretation and has been construed as the housing enclosing the hydraulic chamber 200 (annotated Fig. 2 below). The annotated cylindrical housing can move vertically relative to the outer piston sleeve 40 via the pressure in the hydraulic chamber 200 (col. 7, lines 6-19).
The term “fixing” has been given its broadest reasonable interpretation and is construed as “holding in position.” Therefore, the hydraulic circuit, which controls the magnetic valves to connect a pressure accumulator to a piston space (42) has been construed as the device for fixing the piston base body (30) in at least two adjustment positions relative to the piston sleeve (40) (Gaile, col. 6, lines 33-44; Fig. 3). 
Regarding claim 2, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the level control cylinder (annotated Fig. 2 below) is actuated hydraulically (col. 7, lines 6-19).
Regarding claim 3, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the piston base body (30) is continuously displaceable relative to the piston sleeve (40) for wear adjustment (col. 3, lines 28-32).
Regarding claim 6, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): at least one of the at least two adjustment positions comprises at least one recess (42).
Regarding claim 7, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2-3): at least one retaining ring, at least one locking screw, at least one locking pin, at least one bayonet system, at least one spring- loaded ball, at least one magnet (magnetic valves), at least one clamping element, or threaded element, which engages in one of the at least two adjustment positions (Fig. 2) for fixing the adjustment position relative to the piston sleeve (40)(Gaile, col. 6, lines 33-44; Fig. 3).
The term “fixing” has been given its broadest reasonable interpretation and is construed as “holding in position.” Therefore, the hydraulic circuit, which controls the magnetic valves to connect a pressure accumulator to a piston space (42) has been construed as the device for fixing the piston base body (30) in at least two adjustment positions relative to the piston sleeve (40) (Gaile, col. 6, lines 33-44; Fig. 3). 
Regarding claim 9, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the piston base body (30) is axially movable relative to the piston sleeve (40) by applying pressure and/or by reducing pressure (col. 6, lines 17-29).
Regarding claim 10, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the piston base body includes a recess (42), into which hydraulic oil can flow (col. 5, lines 42- 45), wherein the inlet (32) is cylindrical or substantially cylindrical (col. 6, lines 33-44).
Regarding claim 11, Gaile teaches the elements of claim 10 as stated above. Gaile further teaches (Fig. 2): the level control system further comprising a stop pin (120) that protrudes into the recess (42).
The stop pin has been given its broadest reasonable interpretation and is construed as the pendulum support 120, which functions as a support and a stop, preventing the piston 30 from excess movement beyond its intended use.
Regarding claim 14, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): at least a stroke limiter for a stroke of the level control piston (30, 40) with respect to the level control cylinder (annotated Fig. 2 below), wherein the stroke limiter comprises at least one axial stop (annotated Fig. 2 below).
Regarding claim 15, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): the level control pistons (30, 40) and the level control cylinder (annotated Fig. 2 below) are coaxial.
Regarding claim 16, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2): an adjustment screw (32) that is coaxial with the level control piston (30, 40) and the level control cylinder (annotated Fig. 2 below).
The adjustment screw has been given its broadest reasonable interpretation and is construed as the height adjustment valve (32) that is screwed into the strut cylinder head (col. 1, lines 36-40) for problem “problem-free change or maintenance without disassembly or removal of the strut itself”.
Regarding claim 18, Gaile teaches the elements of claim 1 as stated above. Gaile further teaches (Fig. 2 and 4): a connection to a wagon body or a component attached to the wagon body of the rail vehicle (col. 3, lines 15-21), wherein the connection to the wagon body or to the component attached to the wagon body is implemented on the level control piston (col. 3, lines 15-21).

    PNG
    media_image1.png
    775
    568
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaile (US 7,520,494 B2), in view of Fuhrmann (US 10,578,135 B2).
Regarding claim 13, Gaile teaches the elements of claim 10, as stated above. Gaile further teaches (Fig. 2): the level control piston (30, 40) is hydraulic, and has an oil guide channel (32) through which hydraulic oil flows into a sink. Gaile does not explicitly teach that it comprises several hydraulic oil guide channels through which hydraulic oil flows into a sink, wherein the hydraulic oil guide channels are arranged symmetrically relative to each other.
However, Fuhrmann teaches (Fig. 1a and 1b): several hydraulic oil guide channels (1a) through which hydraulic oil flows into a sink (30) (col. 18, lines 54-67), wherein the hydraulic oil guide channels are arranged symmetrically relative to each other (Fig. 1a and 1b).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Gaile to have two hydraulic oil guide channels instead of one, as taught by Fuhrmann, in order to maximize flow efficiency and provide an auxiliary inlet if the first inlet channel fails.

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that “the cited references fail to teach or suggest the claimed system wherein the at least two adjustment positions allows latching and/or locking and/or fixing and/or securing in the respective adjustment position, as previously recited in claim 4, and currently recited in independent claim 1” and that “Empson fails to teach or suggest that its lock ring 154 provides latching, locking, fixing, or securing any adjustment positions between ram side wall 82 and cylinder 79. Rather, Empson merely teaches that lock ring 154 may hold in place a "floating ring member 152. In particular, the position of this floating ring is dependent on movement of the ram itself to allow or shut off fluid communication through notches formed in the end wall 156 of the ram 81. In other words, Empson's ring 154 fails to interact with or contact cylinder 79 at all and, in fact, operates with floating ring member 152 during movement of the ram side wall relative to cylinder.” 
The examiner agrees with the applicant and has withdrawn the rejection in view of Empson. A new grounds of rejection has been provided changing the interpretation of the primary reference (see claim 1 rejection above). 

Allowable Subject Matter
Claims 5, 8, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 and its dependent claim 17, the prior art fails to teach that the level control system further comprises a secondary spring, which is arranged around the level control cylinder and the level control piston. While Gaile teaches (Fig. 2): the level control system further comprises a secondary coil spring (20), which is arranged around the level control piston (30, 40), the examiner finds no obvious reason to rearrange the coil spring around the level control cylinder (annotated Fig. 2 
Regarding claim 8, the prior art fails to teach that the mechanical adjustment is provided by the adjustment screw located in the piston base body in at least one first position and in at least one second position, wherein by transferring the adjustment screw from the first position to the second position, the piston base body is transferred from one adjustment position of the at least two adjustment positions to another adjustment position of the at least two positions relative to the piston sleeve for readjustment. While Empson (US 4,474,267 A) teaches (Fig. 4-5): a suitable screw fitted connection (121) at the piston side wall (82) for connection to a cap (85), the examiner finds no obvious reason to use the screw fitted connection between the piston body (82) and the outer piston sleeve (79) such that it becomes an adjustment screw to be transferred from the first position to the second position, allowing the piston body to be transferred between two positions relative to the outer piston sleeve. Such a modification would require improper hindsight reasoning.
Regarding claim 12, the prior art fails to teach that the stop pin comprises a circumferential stop collar that has a larger diameter than a bottom central opening of the piston body, which the stop pin passes through in a mounted state. While Gaile teaches (Fig. 2): a pendulum support with a circumferential stop collar that may be interpreted as the stop pin, the examiner finds no obvious reason to modify the pendulum support of Gaile such that its circumferential stop collar has a larger diameter than a bottom central opening of the piston body (30). Such a modification would require improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617